


Exhibit 10.11

 

EMPLOYMENT CONTRACT

 

The undersigned:

 

1.                         The private limited company NKF ELECTRONICS B.V.,
hereinafter referred to as: ‘NKF’, with its registered office in Amsterdam and
its principal place of business in (2801 DD) Gouda at Zuidelijk Halfrond 4, duly
represented in this matter by Mr. Ed Ludwig, CEO of Optelecom-NKF, Inc. and a
Director of NKF Electronics B.V. under the Articles of Association;

 

and

 

2.                         Mr. ROLAND MARIA CATHARINA CONRAD HOOGHIEMSTRA, date
of birth August 13, 1967, resident in (2622 LE) Delft at Botswanastraat 25,
hereinafter referred to as: ‘Employee’;

 

Hereinafter jointly referred to as: ‘the parties’.

 

WHEREAS

 

A        On June 1, 1991 Employee entered the employment of (the legal
predecessor of) NKF for an indefinite period of time.

 

B         On March 8, 2005 the shares in NKF were transferred to Optelecom Inc.,
located in Germantown, Maryland (United States of America), whose name was
subsequently changed to Optelecom-NKF, Inc., hereinafter referred to as:
‘Optelecom’.

 

C         Employee is part of the so-called ‘key personnel’ at NKF and Optelecom
wishes to bind Employee to NKF for an extended period of time.

 

D        The Collective Bargain Agreement for management level personnel in the
metal and electronics sector (in Dutch: “CAO voor het hogere personeel in de
metaalelektro”) is applicable (hereinafter referred to as: “CAO”).

 

E         The parties wish to extend the employment contract between them for an
indefinite period on the following terms, which will apply between the parties
effective from April 1, 2005.

 

--------------------------------------------------------------------------------


 

DECLARE TO HAVE AGREED AS FOLLOWS:

 

Clause 1 Commencement and duration

 

1                            The parties agree that the employment contract
between them will be extended for an indefinite period effective from April 1,
2005.

 

2                            For the purpose of determining Employee’s length of
service June 1, 1991 will be the commencement date of the employment.

 

3                            This employment contract is extended for an
indefinite period and can be terminated by either party in writing and effective
from the end of any calendar month, subject to the statutory notice period
(article 7:672 of the Dutch Civil Code).

 

4                            This employment contract will in any case be
terminated without prior notice being necessary on the first day of the month
following the month in which the employee attains pensionable age.

 

Clause 2 Function and responsibilities

 

1                            Effective from April 1, 2005 Employee is employed
in the position of “Vice President Sales and Marketing, EMEA Area” and in this
position he is a member of the management-team of NKF. The Employee undertakes
to perform all the activities associated with this position.

 

2                            Employee undertakes to take or refrain from any
actions as required in the pursuit of his responsibilities as a good employee
and undertakes to be fully committed to NKF and to represent and promote the
company’s interests to the best of his ability.

 

3                            Employee will be based in Gouda. Employee
nonetheless undertakes to perform work or his activities in places other than
the usual workplace and/or at times other than the

 

--------------------------------------------------------------------------------


 

usual working hours if this is required in the best interest of NKF, unless this
cannot reasonably be expected from the Employee as a result of special
circumstances.

 

Clause 3 Working hours and salary

 

1                            The working hours are 40 hours a week. The start
and finish times will be determined in consultation with NKF.

 

2                            The Employee’s gross annual salary has been set at
EUR 85,000 inclusive of holiday allowance, exclusive of other emoluments
starting on April 1, 2005. The Employee will receive the salary in twelve equal
monthly instalments, paid no later than the last day of each calendar month.
Possible salary increases will be implemented in accordance with the CAO.

 

3                            Employee undertakes to work overtime, if
circumstances so demand. Overtime hours are not remunerated separately. Any
overtime remuneration is deemed to be incorporated in the Employee’s salary

 

4                            Employee is offered the opportunity to participate
in the Optelecom Inc. ‘Corporate Incentive Plan’.

 

Clause 4 Holiday allowance, leave days, scheduled hours off and ADV (reduction
in working hours) days

 

1                            Employee will receive a holiday allowance on a
monthly basis with the payment of the gross annual salary in accordance with the
provisions of Clause 3, subclause 2. The holiday year runs from 1 July to 30
June of the next year.

 

2                            Each calendar year the Employee is entitled to 27
leave days. Contrary to the provisions of Article 7:638 of the Dutch Civil Code,
NKF will determine the holiday dates in consultation with Employee and as much
as possible in accordance with the wishes of Employee unless the company’s
interest

 

--------------------------------------------------------------------------------


 

dictates otherwise. Each calendar year Employee is entitled to a contiguous
holiday period of no less than two consecutive weeks. By determining the
holidays the stipulations of the CAO are respected / taken into account.

 

3                            Employee is entitled to 13 ADV days per year in
accordance with the arrangement included in the CAO.

 

Clause 5 Illness

 

1                            If Employee is prevented from performing his duties
as a result of illness, he will be entitled to receive the salary stipulated in
Clause 3 for a maximum period of 52 weeks for the duration of the employment
contract.

 

2                            If Employee’s illness continues beyond the period
stipulated in subclause 1, Employee will be entitled to receive a payment in
accordance with the stipulations in the CAO, for the duration of the employment
contract.

 

3                            In respect of illness notification, illness and/or
occupational disability, Employee will act in accordance with the NKF
regulations.

 

Clause 6 Expenses

 

1                            An allowance for any potential business expenses
that cannot be submitted in a separate claim, Employee, provided he is actively
performing his duties, will receive an amount of EUR 200 per month, to be paid
with the salary payment for the month in question. If the tax inspector and/or
the employed persons’ insurance administration agency should at any time decide
that the reimbursement referred to in this subclause was (partially) subject to
wage tax and/or social security contributions, the mandatory deductions will be
made at that time and will be at Employee’s expense. Starting from that moment,
any future compensation will be reduced to a level where payment is not subject
to taxation.

 

--------------------------------------------------------------------------------


 

2                            NKF will pay for the purchase and operating
expenses of a mobile telephone, taking into account the relevant (tax-related)
statutory provisions. Employee must use the mobile telephone mostly for business
purposes. Employee is obliged to return the mobile telephone to NKF at NKF’s
first request to that effect.

 

3                            NKF will provide Employee with a computer and
peripherals at its own expense, exclusively in the context of and for the
performance of the agreed work, provided Employee is actively performing his
duties.

 

4                            If Employee is unable to actively perform his
duties for a period exceeding 3 months, irrespective of the reasons, he will not
be entitled to the allowance and reimbursements described in this Clause

 

Clause 7 Leased car

 

NKF will provide Employee with a car for the performance of his duties at a
lease price of EUR 850 per month exclusive of VAT, in accordance with the lease
arrangement that applies within NKF. Employee will receive a copy of the lease
arrangement, which will constitute part of the employment contract between the
parties. Employee is obliged to return the car to NKF no later than the date on
which the employment contract between the parties is terminated.

 

Clause 8 Pension

 

Employee will continue to participate in the (compulsory) sectoral pension fund:
’Stichting Bedrijfstakpensioenfonds voor de

 

--------------------------------------------------------------------------------


 

‘Stichting Bedrijfstakpensioenfonds voor de Metalektro’ (Sectoral Pension Fund
for the Metal and Electronics Sector). At present the employee’s share (40%) of
the pension contribution is deducted from his salary on a monthly basis. A
separate policy has been taken out for the remaining amount. By mutual
arrangement, NKF and Employee will ensure a correct adjustment to/transfer of
the current pension scheme.

 

Clause 9 Other Insurances

 

1                            Employee participates in the group health insurance
policy NKF has taken out for him and his family. Employee has been furnished
with a copy of the policy terms. Employee accepts the fact that the policy terms
may change from time to time. NKF pays 50% of the premium for this insurance
policy to a maximum of 50% of the premium applicable to standard class 3 health
insurance. The Employee’s personal contribution to this policy is deducted from
his salary on a monthly basis.

 

2                            Employee participates in the WAO (Invalidity
Insurance Act) shortfall insurance policy and the WAO excess insurance policy
NKF has taken out for its employees. Effective from the date this contract is
signed the premiums for the WAO shortfall insurance will be fully paid by the
employee (whose share in these premiums will be deducted by NKF from his salary
in equal monthly instalments) and the premium for the WAO excess insurance will
be fully paid by NKF.

 

Clause 10 Additional activities

 

For the duration of his employment, Employee is prohibited from engaging in paid
or unpaid additional activities in any way and/or form, without prior written
permission from NKF.

 

--------------------------------------------------------------------------------


 

Clause 11 Signing bonus

 

Upon acceptance of his appointment as Vice President Sales and Marketing, EMEA
Area and after signing this employment contract, Employee will receive a bonus
consisting of a participating interest in the Option plan for 10,000 options
valued as of April 1, 2005. The ‘Stock Option Plan’ regulations apply to this
participating interest. A copy of these regulations is attached to this
contract.

 

Clause 12 Third-party remuneration

 

Employee will not accept monies or other remuneration from third parties in
respect of his work for NKF and/or companies affiliated with NKF.

 

Clause 13 Confidentiality

 

Both during the term of the employment contract and after its termination -
irrespective of the way in which and the reason why the employment contract was
terminated - Employee is prohibited from passing on to third parties, either
directly or indirectly, in any form or in any manner, any aspect of the
knowledge he has acquired in respect of the business and interests of NKF and/or
its affiliated companies, its customers and other business relations, all this
in the broadest meaning of the word, unless the performance of his duties
demands that third parties are informed of such matters.

 

Clause 14 Documents and other items made available by NKF

 

1                            In the event of his suspension and in the event of
the termination of the employment contract, irrespective of the way in which and

 

--------------------------------------------------------------------------------


 

the reason why the employment contract was terminated, Employee will return all
NKF property in his possession, as well as all documents that are in any way
related to NKF and/or its affiliated companies, its customers and other business
relations, all this in the broadest meaning of the word, as well as copies of
such documents and property, at NKF’s first request to this effect. Employee
will return all items made available to him by NKF no later than the last day of
the employment contract.

 

2                            Upon termination of the employment contract,
Employee will return any items he has on loan from NKF. Employee may be held
responsible for any damage to or loss of the items loaned to him and/or made
available to him. NKF reserves the right to deduct any amounts Employee is
liable for in respect of the compensation of such damage/loss from the final
salary payment due to the Employee at the end of his employment.

 

Clause 15 Publication

 

Employee is not permitted to publish information/articles or give lectures
and/or perform any other public speaking engagements in which he uses
information he has acquired in the course of his work for NKF or that relates to
the content of his work for NKF, without express prior written permission from
NKF.

 

Clause 16 Intellectual property rights

 

1                            All rights to intellectual property, products,
works and/or services developed by

 

--------------------------------------------------------------------------------


 

Employee during the term of his employment contract are the property of NKF,
irrespective of whether the intellectual property was created during or after
working hours and irrespective of whether the creation and/or invention and/or
contrivance of intellectual property is/was directly or indirectly inherent in
the nature of the agreed work.

 

2                            Employee is obliged to notify NKF forthwith of all
intellectual property and to provide all information and/or fulfil all
formalities required to enable NKF to register and/or obtain said intellectual
property rights and, where necessary, to register the intellectual property
rights in the name of NKF after initial registration in the Employee’s name.
Unless prescribed otherwise by law, Employee will not be entitled to have his
name registered in respect of the intellectual property.

 

3                            Employee is not entitled to exploit any products,
works and/or services he has developed during the term of his employment
contract in any way - both during and after the aforementioned period - or to
allow others to exploit such products, works and/or services.

 

4                            Employee’s salary is deemed to include a
reimbursement for the (potential) loss of any intellectual property. Employee
acknowledges that this is the case.

 

Clause 17 Non-competition clause

 

1                            For a period of one year after termination of the
employment contract, irrespective of the way in which and the reason why the
employment contract was terminated, Employee is prohibited from starting,
managing, co-managing or employing someone to manage a business that is similar
or related to the business of NKF and/or its affiliated companies in Europe or
in any other place in which or to which NKF and/or companies affiliated with NKF
trade and/or manufacture products and/or provide services, or from being
directly or indirectly involved in or having a financial interest, in any form,
in such companies, or to work for such companies in any way, either for

 

--------------------------------------------------------------------------------


 

remuneration or otherwise, or to have any share of such companies of any nature
other than shares in a company that is listed on the stock exchange, without
prior written permission from NKF. NKF will only refuse to give such written
permission if failure to enforce the non-competition clause would be severely
detrimental to the interests of NKF and/or companies affiliated with NKF.

 

2                            Until such time as NKF releases Employee from the
provisions of the previous subclause, NKF will pay Employee, after termination
of the employment contract, a month-to-month allowance that is equal to 1/12 of
the final salary (excluding emoluments) for the duration of the non-competition
clause. Employee will deduct any income received from other sources in this
period from this allowance. ‘Other income’ refers to income from employment
and/or social security. Employee will not be entitled to any payment if he
contravenes the non-competition clause, if he is dismissed instantly, if the
employment contract is dissolved as a result of an urgent reason or if the
employment contract is terminated as a result of Employee attaining the
pensionable age.

 

3                            Neither is Employee allowed to employ staff members
and/or persons who are or were employed by NKF and/or by companies affiliated
with NKF in the period up to two years prior to the termination of Employee’s
employment contract, or to encourage such persons to terminate their employment
with NKF, for a period of two years after termination of his employment.

 

--------------------------------------------------------------------------------


 

Clause 18 Penalty clause

 

If Employee acts in a manner that contravenes the provisions of Articles 10, 13,
15 and 17 he will, contrary to the provisions of Article 7:650 of the Dutch
Civil Code, forfeit to NKF an immediately payable penalty that is not subject to
any further reminder, notice of default or intervention by the courts of EUR
5,000 per infringement, to be increased by an amount of EUR 250 for each day or
part-day the infringement continues and without prejudice to NKF’s option to
claim reimbursement of the full damages, as well as compliance, in lieu of this
penalty. Payment of the penalty stipulated in this clause does not release
Employee from the obligations stipulated in clauses 10, 13, 15 and 17.

 

Clause 19 Applicable law

 

Dutch law applies to this contract and to all disputes, agreements,
arrangements, conditions, guidelines and the like arising from this contract.

 

Clause 20 Final provisions

 

1                            Employee will comply with the general regulations
and/or policy rules that apply at NKF, for instance rules or regulations
relating to good order, health and safety, and with all measures taken by NKF
with a view to the good order and proper proceedings within the company.

 

2                            Announcements to employees that are made by means
of a written confirmation of the announcement in question posted in the
appointed places or published in the personnel newsletter must be considered to
have been made to each individual employee.

 

3                            NKF may ask Employee to submit to a

 

--------------------------------------------------------------------------------


 

search by members of the security service. Employee agrees to cooperate with
such searches.

 

4                            The Collective Bargain Agreement (CAO) for
management level personnel in the metal and electronics sector applies to this
employment contract. A copy of the CAO is available at the human resources
department and the various company departments and will be provided upon
request.

 

5                            All arrangements, conditions, guidelines etc,
referred to in this contract or listed in this contract as being applicable are
deemed to form part of this contract, unless the contrary has been expressly
stipulated. Among other things, these arrangements include the NKF personnel
guide. A copy of this guide is available for perusal at the human resources
department and at the various company departments and will be provided upon
request.

 

6                            If one or more of the emoluments listed in this
contract must be considered taxable or liable for the payment of social security
contributions within the meaning of the Wages and Salaries Tax Act and/or social
security legislation, the relevant wage tax and the employee component of the
social security contributions will be at the expense of Employee.

 

7                            NKF reserves the right, within the bounds of
reasonableness, to make changes, additions or adjustments to this employment
contract and to the arrangements, conditions etc., including the NKF personnel
guide, that this contract refers to if, in NKF’s opinion, (compelling)
circumstances give NKF cause to do so.

 

8                            This contract replaces all previous contracts
and/or (verbal) arrangements.

 

9                            This employment contract can only be deviated from
in writing and any amendments will only be valid if they have been signed for
approval by both parties.

 

--------------------------------------------------------------------------------


 

10

This employment contract will be translated into English. In the event of any
lack of clarity or discrepancy between the text of the Dutch and English
employment contract, the text of the Dutch employment contract will prevail.

 

 

 

 

 

Agreed and signed in duplicate in Delft on 12-6-2005

 

 

 

 

 

on behalf of NKF Electronics B.V.

 

 

 

 

 

 

 

/s/ Edmund Ludwig

 

 

 

Mr. Edmund Ludwig

 

 

 

 

 

 

 

/s/ R.M.C.C. Hooghiemstra

 

 

 

on behalf of the Employee

 

 

 

 

 

 

 

Mr. R.M.C.C Hooghiemstra

 

 

 

--------------------------------------------------------------------------------

 

First Amendment to Employment Contract

 

This amendment (“Amendment”) is entered into as of January 17, 2008 between
Optelecom-NKF B.V. (formerly NKF Electronics B.V.), a private limited company
incorporated in the Netherlands (the “Company”), and Conrad Maria Catharina
Joseph Hooghiemstra (“Executive”).

 

The parties hereby agree as follows:

 

1.              Prior Employment Contract. The parties have previously entered
into an employment contract effective April 1, 2005, (the “Agreement”). The
parties now wish to amend the Agreement as stated herein.

 

2.              Amendment:

 

2.1        The parties hereby amend Paragraph 1 of Clause 2, Position and
Responsibilities of the Agreement to add the following: Additionally, effective
from April 1, 2007, Mr. Hooghiemstra will assume the position of Vice President
of Engineering of Optelecom-NKF, Inc., reporting to the Chief Operating Officer.

 

2.2        The parties hereby amend Paragraph 2 of Clause 3, Working hours and
Salary, of the Agreement to increase Executive’s annual gross salary from EUR
95,000 to EUR 115,000, effective as of January 1, 2008.

 

3.              Continuing Effect of Agreement: The parties hereto agree that
the terms and provisions of the Agreement, as amended by this Amendment, shall
remain in full force and effect. Except as specifically modified by this
Amendment, the terms and provisions of the Employment Agreement shall continue
and be binding on the parties hereto. In the event of any conflict between the
provisions of the Employment Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control. The provisions of the Employment
Agreement and this Amendment constitute the entire agreement between the parties
concerning the Executive’s employment arrangement with the Company, and may not
be amended or modified except by a written agreement between the parties.

 

To evidence their agreement to the terms of this Amendment, Executive has signed
and Company has caused its duly authorized representative to sign this Amendment
as of January 17, 2008

 

 

Optelecom-NKF B.V.:

 

Executive:

 

 

 

By:

 /s/ Edmund Ludwig

 

/s/ Conrad M.O.J. Hoogheimstra

 

Edmund Ludwig

 

Conrad M. O. J. Hoogheimstra

 

--------------------------------------------------------------------------------


 

First Amendment to Employment Contract

 

This amendment (“Amendment”) is entered into as of January 17, 2008 between
Optelecom-NKF B.V. (formerly NKF Electronics B.V.), a private limited company
incorporated in the Netherlands (the “Company”), and Roland Maria Catharina
Conrad Hooghiemstra (“Executive”).

 

The parties hereby agree as follows:

 

1.              Prior Employment Contract. The parties have previously entered
into an employment contract effective April 1, 2005 (the “Agreement”). The
parties now wish to amend the Agreement as stated herein.

 

2.              Amendment:

 

2.1        The parties hereby amend Paragraph 1 of Clause 2, Position and
Responsibilities of the Agreement to add the following: Additionally, effective
from April 1, 2007, Mr. Hooghiemstra will assume the position of Vice President
of Sales and Marketing of Optelecom-NKF, Inc. reporting to the Chief Operating
Officer.

 

2.2        The parties hereby amend Paragraph 2 of Clause 3, Working hours and
salary, of the Agreement to increase Executive’s annual gross salary from EUR
95,000 to EUR 115,000, effective as of January 1, 2008.

 

3.              Continuing Effect of Agreement: The parties hereto agree that
the terms and provisions of the Agreement, as amended by this Amendment, shall
remain in full force and effect. Except as specifically modified by this
Amendment, the terms and provisions of the Employment Agreement shall continue
and be binding on the parties hereto. In the event of any conflict between the
provisions of the Employment Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control. The provisions of the Employment
Agreement and this Amendment constitute the entire agreement between the parties
concerning the Executive’s employment arrangement with the Company, and may not
be amended or modified except by a written agreement between the parties.

 

To evidence their agreement to the terms of this Amendment, Executive has signed
and Company has caused its duly authorized representative to sign this Amendment
as of January 17, 2008

 

 

Optelecom-NKF B.V.:

 

Executive:

 

 

 

By:

 /s/ Edmund Ludwig

 

/s/ Roland M.C.C. Hoogheimstra

 

Edmund Ludwig

 

Roland M. C. C. Hoogheimstra

 

--------------------------------------------------------------------------------
